Per Curiam:

Appellant was convicted of forgery and was sentenced to six years’ confinement, to run consecutively with prior sentences. He now appeals the denial, after a hearing, of his Post-Conviction Relief application.
Although the post-conviction judge denied appellant’s application, he found appellant had been denied his right to appeal. Accordingly, this case arises from the belated appeal procedures provided by White v. State, 263 S. C. 110, 208 S. E. (2d) 35 (1974) and McCray v. State, 271 S. C. 185, 246 S. E. (2d) 230 (1978).
Appellant alleges the trial court erred in sentencing him when it considered a prior conviction which was later reversed by this Court. See State v. Loftin, 276 S. C. 48, 275 S. E. (2d) 575 (1981). This issue is not a trial issue which falls under the review procedures of White and McCray, but is one which should have been raised during post-conviction proceedings. See S. C. Code Ann. § 17-27-20 (1976). Because appellant failed to do so, the issue cannot be raised for the first time on appeal. State v. Goolsby, 275 S. C. 110, 268 S. E. (2d) 31 (1980), cert. denied 449 U. S. 1037, 101 S. Ct. 616, 66 S. Ct. 500 (1980); Murphy v. Hagan, 275 S. C. 334, 271 S. E. (2d) 311 (1980).
The remaining issue submitted in this appeal is without merit and affirmed pursuant to Rule 23 of the Rules of Practice of this Court.
Affirmed.
Harwell, J., not participating.